               IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF ILLINOIS

Odell Smith,                                   )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )             Case No: 16 C 50138
                                               )
Jame Nelson, et al.,                           )
                                               )
               Defendants.                     )             Judge Frederick J. Kapala


                                           ORDER
Before the court is a report and recommendation (“R&R”) [27] from the magistrate judge that this
case be dismissed for want of prosecution. Accordingly, there being no written objection to the
magistrate judge’s R&R, see 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); Thomas v. Arn, 474
U.S. 140, 149-50 (1985), and the court having reviewed the record and the R&R, the court accepts
the R&R. This case is closed.


Date: 4/18/2019                                    ENTER:

                                                   _________________________
                                                   FREDERICK J. KAPALA
                                                   District Judge
